Citation Nr: 0735967	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus and plantar fasciitis, mild.

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to February 4, 2004, and from May 1, 2004, for 
service-connected left knee disability characterized as a 
meniscus tear.

3.  Entitlement to an increased (compensable) initial 
evaluation for a scar, status post laparoscopic repair of 
hiatal hernia.

4.  Entitlement to an increased (compensable) initial 
evaluation for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1989 to January 
2004, as well as a prior period of active duty for initial 
training in 1987.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which awarded an 
initial grant of service connection for each of the 
disabilities at issue and assigned an initial rating.  
 
In an August 2005 rating decision, the RO granted service 
connection for gastroesophageal reflux disease (GERD) and 
assigned a 10 percent evaluation.  The veteran has not 
disagreed with any aspect of that grant of service 
connection, and no issue related to GERD is before the Board 
for appellate review.


FINDINGS OF FACT

1.  Although the veteran has voiced subjective complaints of 
severe pain, findings of no more than mild pes planus and 
plantar fasciitis were noted on objective examination, with 
no radiologic confirmation of pes planus, but a calcaneal 
spur was present on the right.  

2.  The veteran complained of locking and giving way of the 
left knee, but arthroscopy established that there was no 
remaining torn meniscal cartilage, although there was an 
osteochondral defect of the femoral condyle.

3.  The veteran's scar, status post laparoscopic repair of 
hiatal hernia, is not tender or painful and does not limit 
the veteran's motion.

4.  The veteran's service-connected chronic bronchitis is not 
productive of a forced expiratory volume in one second (FEV-
1) of less than 81 percent of the predicted value or an FEV-
1/forced vital capacity (FVC) ratio of less than 81 percent 
of the predicted value.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee disability, characterized as a meniscus 
tear, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257 (2006).

3.  The criteria for an increased (compensable) initial 
evaluation for a scar, status post laparoscopic repair of 
hiatal hernia, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2007).

4.  The criteria for an initial compensable (10 percent) 
evaluation for chronic bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected disabilities.



Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A notice advising the veteran of the evidence required to 
substantiate his claims of service connection was issued in 
February 2004, shortly after the veteran submitted his 
January 2004 claims.

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection awarded by a 
rating decision issued in May 2004.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted, the typical service-connection 
claim has been more than substantiated, it has been proven.  
This renders section 5103(a) notice no longer required, 
because the purpose that the notice is intended to serve has 
been fulfilled. Id. at 490-91.  The notice provided before 
service connection was granted was legally sufficient, and 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained the veteran's service medical records before 
adjudication of the service connection claims, and provided 
VA examination in 2001.  The RO attempted to provide 
additional VA examination.  However, the veteran failed to 
report for VA examination scheduled in 2005.  

Notice of the June 2005 VA examination was sent to the 
veteran's address of record, and there is no evidence that 
this notice, or any later communication to the veteran, has 
been returned as undeliverable.  The veteran is presumed to 
have received this notification.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  In 2006, the veteran submitted several 
communications from the address to which the June 2005 notice 
of examination was issued.  

The veteran was notified, by an April 2006 SSOC, that 
examination had been scheduled in June 2005 and that he did 
not report for the scheduled examination.  The veteran did 
not thereafter contact VA to request that the examination be 
rescheduled.  The veteran and his representative are presumed 
to have received this notification.  Mindenhall, supra.

The notice of the consequences of failure to report for 
scheduled examination was set forth in the February 2004 
notice to the veteran.  This notice is sufficient.  38 C.F.R. 
§ 3.655; see Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
the veteran has contacted VA about other matters, but has not 
explained his failure to report for VA examination and has 
not requested rescheduling of the examination, no further 
action by VA to attempt to develop the claim is warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Claims for increased initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. 

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When a claimant fails to report for VA examination scheduled 
in conjunction with "an original compensation claim," the 
claim "shall be rated based on the evidence of record."  
Since this claim involves an increased initial evaluation 
following an original award of service connection, it appears 
that the regulation does not preclude evaluation based on the 
record, even though, for increased rating generally, if a 
claimant, without good cause, fails to report for VA 
examination, the claim for increase must be denied.  38 
C.F.R. § 3.655.  

As noted above, in the discussion of VA's duty to assist the 
veteran, VA examination was scheduled in June 2005, but the 
veteran failed to report for the scheduled examination.  The 
notice of the examination for which the veteran failed to 
report appears to have been sent to the correct address of 
record, and the record discloses that the veteran continued 
to communicate with VA from that address.  The veteran did 
not request that examination be rescheduled, nor did he 
comment in any manner about his failure to report for the 
examination, including after he was notified by an SSOC of 
his failure to report.  The United States Postal Service has 
not returned as undeliverable any communication sent to the 
veteran.  The Board presumes that the notice of examination 
was sent to the veteran at the address shown on the notice, 
and that the veteran received the notice.  Ashley, supra.

1.  Claim for evaluation in excess of 10 percent for pes 
planus and plantar fasciitis

On VA examination conducted in February 2004, the examiner 
observed mild bilateral pes planus, as well as mild calcaneal 
and plantar tenderness.  The veteran reported that he wore 
special shoes with cushions.  He had previously received 
physical therapy and topical injections for foot pain.  He 
had chronic bilateral calcaneal and plantar pain, worse with 
standing more than a few minutes or walking more than five to 
ten minutes.  Radiologic examination disclosed no abnormality 
of either foot except a linear calcification at the inferior 
aspect of the right calcaneus.

In an August 2004 statement, the veteran contended that he 
was entitled to an evaluation in excess of 10 percent for 
plantar fasciitis, bilateral, because the condition was 
severe rather than mild and the corrective shoes and inserts 
he had been issued were not effective to reduce the severity 
of the disability.  

VA treatment notes dated in January 2005 disclose that the 
veteran complained of pain in his feet.  He walked slowly, 
without assistance.  He stated that the foot pain had 
increased in severity.  No specific objective findings were 
described.  In April 2005, the veteran reported that his 
orthotics did not work and that comfortable shoes worked 
best.  No specific objective findings were described.  

Based on the veteran's contention that the severity of his 
foot disability had increased, the RO scheduled VA 
examination of the feet in June 2005.  The veteran, as noted 
above, did not appear for the scheduled examination.  

Analysis

The veteran's bilateral foot disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  A noncompensable 
rating is assigned under DC 5276 if symptoms of flatfoot (pes 
planus) are relieved by a built-up shoe or arch support.  A 
10 percent rating is assigned if flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, or pain on manipulation and use 
of the feet, bilateral or unilateral.  

The evidence in this case does not establish that the 
veteran's weight-bearing line was over or medial to the great 
toe or that he had inward bowing of the tendo Achilles.  The 
examiner did not state whether the veteran had pain on 
manipulation of the feet.  The evidence does establish that 
the veteran had pain on use of the feet, and that the veteran 
had tenderness of the plantar and calcaneal aspects of the 
feet with standing.  Since the veteran's pes planus symptoms 
are not relieved by prescribed orthotics, and since he has at 
least pain on use of the feet and on standing, if not pain on 
manipulation, the Board does not disagree with the RO's 
assignment of a 10 percent evaluation for pes planus, with 
resolution of reasonable doubt in the veteran's favor.  

For severe flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  The 
objective evidence establishes that the examiner did not find 
marked deformity of either foot on examination, and no 
deformity of either foot was noted on radiologic examination.  
No callosities were noted.  Thus, no criterion for an initial 
evaluation in excess of 10 percent has been met, and an 
initial evaluation in excess of 10 percent is not warranted 
for bilateral pes planus.  

The Board has considered whether the veteran meets any 
criterion for an evaluation in excess of 10 percent under a 
diagnostic code other than DC 5276.  Moderate foot injury 
warrants a 10 percent evaluation, under DC 5284, and a 
moderately severe injury warrants a 20 percent evaluation.  

However, while there is evidence that the veteran has a 
calcaneal spur (heel spur) on the right foot, there is no 
evidence that the calcaneal spur on the right foot results in 
any disability other than pain in the right foot.  Right foot 
pain is encompassed within the compensable, 10 percent 
initial evaluation assigned under DC 5276.  The evidence does 
not include a contemporaneous description of the veteran's 
unilateral or bilateral foot pain, with consideration of 
whether the veteran's pain with walking had increased in 
severity.  Such evidence is ordinarily required for 
evaluation and rating of pes planus, plantar fasciitis, or a 
calcaneal spur.  In the absence of evidence from the 
scheduled VA examination for which the veteran did not report 
in June 2005, an increased evaluation based on pain or other 
foot disability is not warranted.  38 C.F.R. §§ 3.655, 4.71a, 
DC 5276.

The record establishes that there is objective evidence of no 
more than mild pes planus, which would ordinarily warrant a 
noncompensable evaluation.  However, with consideration of 
the additional diagnoses of plantar fasciitis and calcaneal 
spur, right foot, the Board does not object to the RO's 
assignment of a 10 percent initial evaluation.  However, the 
Board is unable to find that there is objective evidence of 
any objective symptom of foot disability which has not been 
encompassed within the 10 percent evaluation currently 
assigned.  While the veteran has reported increased 
subjective complaints of pain, without objective evidence 
confirming an increase in pathology underlying these 
subjective complaints, the preponderance of the evidence is 
against a finding that any criterion for an evaluation in 
excess of 10 percent has been met.

The evidence of record does not support an evaluation in 
excess of 10 percent at any time during the pendency of the 
appeal, under any applicable version of the regulations.  The 
evidence is not in equipoise to support an evaluation in 
excess of 10 percent, so the statutory provisions regarding 
resolution of reasonable doubt are not applicable.  
38 U.S.C.A. § 5107(b).  The appeal for an initial evaluation 
in excess of 10 percent evaluation for a bilateral foot 
disability is denied.  

2.  Claim for an increased initial evaluation for a left knee 
disability

In February 2004, the veteran underwent left knee arthroscopy 
with debridement and removal of an osteochondral defect of 
the femoral condyle.  The veteran complained of mild residual 
pain and stiffness following the surgical treatment of his 
knee later that same month, in February 2004.  He reported 
frequent crepitus, occasional locking, and intermittent 
stiffness, that no significant swelling.  He was ambulating 
with a cane and had a mild limp on initial postoperative 
evaluation following the arthroscopic surgery.  Radiologic 
examination disclosed no abnormality of the bones and joint 
of the left knee.

In late February 2004, the veteran reported some tightness 
with deep knee flexion; otherwise, he was able to bear weight 
on the left knee as tolerated.  Range of motion was from 0 
degrees of extension to 100 degrees of flexion without 
difficulty.

On a statement submitted in August 2004, the veteran 
requested additional examination of the left knee.  VA 
outpatient treatment records dated in August 2004 disclosed 
that the veteran complained that he had ongoing knee pain 
which he described as a level 7 severity on a severity scale 
from 1 to 10.  In November 2004, the veteran complained of 
tenderness of the left medial knee with palpation, and 
reported crepitus.  The physician injected Kenelog into the 
left knee.

In April 2005, the veteran reported that the arthroscopic 
treatment of his left knee had been unsuccessful.  He 
reported knee swelling with occasional instability and 
crepitus.  He took Tylenol #3 (Tylenol with codeine, a 
narcotic) for knee pain occasionally.  He also reported 
occasional giving way, "lots" of clicking, and sharp pain.  
January 2006 VA outpatient notes disclose that the veteran 
was walking without difficulty.  There were no complaints 
related to the lower extremities.

Analysis

The veteran has been granted a 10 percent evaluation for his 
service-connected left knee disability, which has been 
characterized as a meniscal tear.  That disability is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5260.  That 10 percent evaluation has 
been in effect continuously during the initial rating period, 
with the exception of a brief period when a temporary total 
evaluation was assigned based on a period of post-surgical 
convalescence.  DC 5260 provides criteria for evaluating 
disability based on limitation of flexion.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
extension is limited to 5 degrees, a noncompensable rating is 
assigned under DC 5261.  

In this case, the veteran's left knee flexion is to 100 
degrees, so his limitation of flexion is noncompensable.  
There is no limitation of extension, so DC 5261 is not 
applicable to warrant a separate evaluation for limitation of 
extension.  When evaluation is based on limitation of motion, 
there must be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  With 
consideration of pain, the Board does not object to the 
assignment of a 10 percent evaluation for the left knee 
disability.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, although degenerative arthritis was 
not confirmed on radiologic examination, an osteochondral 
defect of the femoral condyle was found on surgical 
examination.  This finding is sufficient to warrant a 10 
percent evaluation under DC 5003, the evaluation currently 
assigned for the veteran's left knee disability.  

DC 5003 further states that, where limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Therefore, the veteran's evaluation under DCs 5260 for 
limitation of flexion and consideration of pain encompasses 
within the 10 percent evaluation assignable under DC 5003, 
and consideration of both DC 5260 and DC 5003 does not result 
in an initial evaluation in excess of 10 percent, since there 
is no compensable limitation of flexion or extension.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
General Counsel noted that a separate rating must be based 
upon additional disability.  

There is no objective evidence of any recurrent subluxation 
or lateral instability, although the veteran subjectively 
reports occasional locking.  Since there is no objective 
evidence of instability or subluxation, a separate, 
compensable 10 percent evaluation under DC 5257 in addition 
to the 10 percent evaluation already assigned under DC 5260 
is not authorized, and consideration of DC 5257 does not 
warrant an initial evaluation in excess of 10 percent for the 
veteran's left knee disability.  

The Board notes that there is no objective evidence that the 
veteran was examined for instability or evidence of 
subluxation.  Such evaluation is normally required in order 
for a VA examination to be considered adequate for rating 
purposes.  However, since the veteran was scheduled for VA 
examination and filed to report, the initial disability 
evaluation must be based on the evidence of record, 
regardless of the adequacy of the examination.  There is 
simply no objective evidence to support the veteran's 
subjective complaints of increased subluxation and lateral 
instability, so those subjective complaints are not of 
sufficient weight and probative value to serve as a factual 
basis to warrant an evaluation in excess of 10 percent for 
left knee disability.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258, 5259.  
However, in this case, examination during arthroscopy for a 
suspected meniscal tear did not result in any findings of a 
meniscal tear, although an osteochondral defect of the 
femoral condyle was found.  In the absence of objective 
evidence of any current meniscal tear or remaining residuals 
of a previous meniscal tear, no evaluation under either DC 
5258 or DC 5259 is applicable.

The Board has considered all possible applicable diagnostic 
codes, and is unable to find any Diagnostic Code which would 
warrant an initial evaluation in excess of 10 percent for the 
veteran's left knee disability.  The preponderance of the 
evidence is against the claim.  As the evidence which would 
arrant an evaluation in excess of 10 percent is not in 
equipoise with the evidence against an evaluation in excess 
of 10 percent, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  
 
3.  Claim for an increased (compensable) initial evaluation 
for a scar

The service medical records reflect that the veteran 
underwent laparoscopic repair of a hiatal hernia in 1995.  
The surgical scar was described as well-healed.  On VA 
examination conducted in February 2004, the veteran did not 
report any pain, tenderness, or other symptomatology at the 
scar site.  The veteran has not contended that there are any 
disability symptoms related to his scar.  Rather, the veteran 
contended that he continued to have symptoms of heartburn and 
other gastrointestinal symptoms, but has not contended that 
his surgical scar results in any of those symptoms.

Where there is frequent loss of skin covering the scar, or a 
scar results in loss of range of motion, or whether a 
superficial scar is tender or painful, a 10 percent 
disability evaluation may be assigned.  DCs 7803, 7804, 7805.  
In this case, there is no evidence of any of these symptoms.  
The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for a compensable initial evaluation for a 
laparascopic scar, hiatal hernia repair, must be denied.  
 
4.  Claim for an increased (compensable) initial evaluation 
for chronic bronchitis

On VA examination conducted in February 2004, the veteran 
reported a history of bronchial asthma and childhood and a 
chronic cough.  Pulmonary function testing (PFT) disclosed 
that his forced vital capacity (FVC) was 100 percent of the 
predicted value, while the forced expiratory volume in one 
second (FEV-1) was 93 percent of the predicted value, without 
a bronchodilator, and 96 percent of the predicted value, 
after use of a bronchodilator.  The FEV-1/FVC ratio was 93 
percent of the predicted value without a bronchodilator, and 
96 percent of the predicted value, after use of a 
bronchodilator.  Radiologic examination of the chest 
disclosed no abnormality.  Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 
not evaluated. 

In an August 2004 statement, the veteran requested additional 
examination of the disability due to bronchitis.  On VA 
outpatient evaluation in April 2005, the veteran denied 
shortness of breath, coughing, or wheezing.  No additional 
PFT examination was conducted.  

Analysis

Under 38 C.F.R. § 4.97, interstitial, restrictive, and 
obstructive lung disease are evaluated using the results of 
pulmonary function testing (PFT).  The veteran's chronic 
bronchitis is evaluated under DC 6600 using results of PFT 
examination.  DC 6600 specifies that, where the FEV-1 is 71 
to 80 percent of the predicted value, or the FEV-1/FVC ratio 
is 71 to 80 percent, or DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Dioxide by the Single Breath Method) is 66 to 
80 percent of the predicted value, a 10 percent rating is 
assigned.  Where the FEV-1 is 56 to 70 percent of the 
predicted value, or the FEV-1/FVC ratio is 56 to 70 percent, 
a 30 percent evaluation is assigned.  

In this case, the veteran's FEV-1 is 93 percent or above, and 
his FEV-1/FVC ratio is 93 percent or above.  These values 
both exceed the highest level of functioning at which a 
compensable (10 percent) evaluation may be awarded.  The 
preponderance of the evidence is against assignment of a 
compensable initial evaluation.  

The veteran was scheduled for VA examination in June 2005, 
but he did not report to that examination.  He was notified 
that he had failed to report by a SSOC issued in May 2005.  
The notice of VA examination and the May 2005 SSOC were 
issued to the veteran's address of record, and he is presumed 
to have received those notices.  Ashley, supra.

The evidence does not include evaluation of DLCO(SB).  Such 
evidence is ordinarily required for evaluation and rating of 
chronic bronchitis.  However, since the veteran did not 
report for VA examination scheduled in 2005 to determine 
whether his chronic bronchitis had increased in severity, the 
disability must be evaluated on the record, even though 
evidence which would ordinarily be required for an adequate 
rating decision is not of record.  

The evidence is not in equipoise.  Statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for a compensable evaluation for bronchitis must be 
denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for pes planus and plantar fasciitis, mild, is denied.

The appeal for an initial evaluation in excess of 10 percent 
from January 11, 2004 through February 3, 2004, and in excess 
of 10 percent from May 1, 2004, to the present, for left knee 
disability is denied.

The appeal for an increased (compensable) initial evaluation 
for a scar, status post laparoscopic repair of hiatal hernia, 
is denied.

The appeal for an increased initial evaluation in excess fo 
10 percent for chronic bronchitis is denied.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


